DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1- 4, 6-7, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 10,087,673 to Rosenmarkle.
As to claim 1, Rosenmarkle teaches a door system comprising: a controller (fig. 1: “108”) comprising: one or more processors(col. 2: lines 65-67); one or more memories having computer readable instructions stored thereon(col. 7: lines 34-37); and one or more communication interfaces(fig. 1: “120”); and wherein the controller operates the door system(col. 2: lines 56 – col. 3: lines 19).             As to claim 2, Rosenmarkle teaches the door system of claim 1, wherein the one or more communication interfaces (fig. 1: “120”) are configured to receive information for one or more operating parameters in order to operate the door system (col. 3: lines 11-30 wherein the wireless communication circuit transfers control commands from user input “122” to the controller circuit “108” to operate the door system ).            As to claim 3, Rosenmarkle teaches the door system of claim 2, wherein the one or more communication interfaces establish a wireless connection with a user computer system over a network, and wherein the communication interface receives the information for the one or more operating parameters from the user computer system(col. 3: lines 11-30 and col. 16: lines 46-64 wherein the wireless communication circuit transfers control commands from user input “122” or a computer system to the controller circuit “108” to operate the door system).             As to claim 4, Rosenmarkle teaches the door system of claim 3, further comprising: one or more inputs devices, wherein the one or more input devices receive an action from a user to activate the one or more communication interfaces before the one or more communication interfaces allow the wireless connection(col. 3: lines 11-30 wherein the wireless communication circuit transfers control commands from user input “122” to the controller circuit “108” to operate the door system ).             As to claim 6, Rosenmarkle teaches the door system of claim 2, wherein the controller further comprises: one or more output devices; and wherein the one or more output devices provide one or more user interfaces for displaying the information for the one or more operating parameters(fig. 1: “124 - display”, col. 3: lines 11-19, col. 3: lines 66 – col. 4: lines 11).            As to claim 7, Rosenmarkle teaches the door system of claim 2, further comprising: a drive system (fig. 1: “110”) controlled by the controller, the drive system operating under the one or more operating parameters(col. 3: lines 50-65).
	As to claim 19, it is rejected as the same reason as claim 1.
As to claim 20, it is rejected as the same reason as claim 1.


Allowable Subject Matter
5. 	Claims 5, 8-18 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,839,109 to Carmen discloses a motor control system for a window system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846